Citation Nr: 0209583	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  95-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1971.  

In November 1971, the RO denied service connection for 
residuals of a back injury.  The RO notified the veteran of 
the disability benefits awarded by VA Form 20-822.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the case to the RO in September 1997.  

The Board issued a decision in April 1999.  The Board denied 
entitlement to an evaluation in excess of 30 percent for 
removal of the right testicle and entitlement to an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder (PTSD).  The Board remanded the issue of entitlement 
to a total rating based on individual unemployability.  The 
Board also referred to the RO for adjudication the issue of 
entitlement to a compensable evaluation for service-connected 
right inguinal hernia.  

In September 2000 the RO denied entitlement to a compensable 
evaluation for service-connected right inguinal hernia.  The 
RO notified the veteran of that decision by letter dated 
October 11, 2000; he did not appeal.  38 C.F.R. § 20.302 
(2001).  





REMAND

In the September 1997 remand decision, the Board instructed 
the RO to adjudicate the issue of service connection for a 
low back disorder, including whether there was a final denial 
of service connection for a low back disorder in November 
1971.  The veteran testified that he initially injured his 
back during active service and he was claiming entitlement to 
service connection for residuals of the back injury.  

In the remand portion of the April 1999 decision the Board 
again referred to the RO for adjudication the issue of 
service connection for a low back disorder, including whether 
new and material evidence had been submitted to warrant 
reopening the claim.  

In September 2000 the RO denied service connection for a low 
back disorder as not well grounded.  

In March 2002 the RO readjudicated the issue because of 
passage of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, and supercedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).  The RO 
denied service connection for residuals of a low back injury.  

The RO did not discuss the issue of whether new and material 
evidence had been submitted to warrant reopening the claim.  
The Board is required to consider the issue of finality prior 
to any consideration on the merits.  38 U.S.C.A. §§ 7104(b), 
5108 (West 1991); see Barnett v. Brown, 8 Vet. App. 1 (1995).

The veteran's representative filed a Notice of Disagreement 
with the denial of service connection in June 2002.  The 
claims folder does not show that the RO issued the veteran a 
Statement of the Case on this issue.  38 C.F.R. § 19.26 
(2001).  


Where there has been an initial RO adjudication of a claim 
and a Notice of Disagreement as to its denial, the claimant 
is entitled to a Statement of the Case, and the RO's failure 
to issue a Statement of the Case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not permitted to preclude a remand in these 
circumstances.  
See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).

The failure to issue a Statement of the Case after a claimant 
has filed a Notice of Disagreement with a denial of a claim 
is such a matter.  See Chairman's Memorandum No. 01-02-01 
(January 29, 2001) noting one such action is described as 
such.

The Board observes that additional due process requirements 
may be applicable as a result of enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The service connection issue is inextricably intertwined with 
the claim for a total rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran argues that this disability contributes to his 
current unemployability; therefore, a favorable outcome on 
this issue would impact the decision as to his employability.  




In light of the foregoing, the Board remands the case to the 
RO for further action as follows:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should issue the appellant a 
Statement of the Case as to whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for a low back 
disorder.  The RO should advise him of 
the need to timely file a Substantive 
Appeal if he desires appellate review.

3.  The RO must review the claims file to 
ensure that any notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  The RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (codified at 38 C.F.R. 
§ 3.159).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



